In.an action, inter alia, for a judgment declaring the plaintiffs to be the absolute owners of certain real property, the defendants appeal from an order of the Supreme Court, Queens County (Goldstein, J.), dated October 10, 1995, which denied their motion to vacate the note of issue and certificate of readiness and to strike the proceedings from the trial calendar.
Ordered that the order is affirmed, with costs.
The court did not improvidently exercise its discretion in re*390fusing to strike this action from the trial calendar upon the appellants’ allegation that discovery proceedings had not yet been completed (see, Matter of Long Is. Light. Co. v Assessor of Town of Brookhaven, 122 AD2d 794).
Although the appellants contend that the matter should be stricken from the trial calendar on the ground, inter alia, that depositions of the plaintiffs are still pending, they fail to provide any valid reason for their delay of more than three years in pursuing discovery. Rosenblatt, J. P., Thompson, Santucci and Altman, JJ., concur.